  Case 19-35318-KRH                      Doc 6 Filed 10/12/19 Entered 10/13/19 00:26:54                                   Desc Imaged
                                              Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Keith Bryan Donovan                                               Social Security number or ITIN        xxx−xx−4421
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2              Christina Hensley Donovan                                         Social Security number or ITIN        xxx−xx−7414
(Spouse, if filing)
                      First Name   Middle Name   Last Name                              EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 10/9/19
Case number:          19−35318−KRH


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Keith Bryan Donovan                                    Christina Hensley Donovan

2.     All other names used in the                                                                  aka Tina Donovan
       last 8 years

3.     Address                               5400 Towles Mill Road                                   5400 Towles Mill Road
                                             Partlow, VA 22534                                       Partlow, VA 22534

4.     Debtor's attorney                     Robert Easterling                                      Contact phone (540)373−5030
       Name and address                      2217 Princess Anne St., Ste. 100−2                     Email: eastlaw@easterlinglaw.com
                                             Frederickburg, VA 22401

5.     Bankruptcy trustee                    Peter J. Barrett                                       Contact phone (804) 343−5237
       Name and address                      Kutak Rock LLP                                         Email: peter.barrett@kutakrock.com
                                             901 East Byrd Street, Suite 1000
                                             Richmond, VA 23219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-35318-KRH                      Doc 6 Filed 10/12/19 Entered 10/13/19 00:26:54                                   Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Keith Bryan Donovan and Christina Hensley Donovan                                                      Case number 19−35318−KRH


6. Bankruptcy clerk's office                     701 East Broad Street                                  For the Court:
                                                 Richmond, VA 23219
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: October 10, 2019
    www.pacer.gov.                         Contact phone 804−916−2400
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          November 18, 2019 at 10:00 AM                          Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         Office of the U.S. Trustee, 701
    questioned under oath. In a joint case,                                                             East Broad Street − Suite 4300,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.                                                Richmond, VA 23219−1885


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: January 17,
                                               to challenge whether certain debts are                   2020
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-35318-KRH                   Doc 6 Filed 10/12/19 Entered 10/13/19 00:26:54                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Keith Bryan Donovan and Christina Hensley Donovan                                                       Case number 19−35318−KRH


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of February 4, 2008, for payment of fees and services.
    Richmond Case and                  Payment may be made by non−debtor's check, money order, cashier's check or a 'not to
    Adversary Filing and               exceed check' made payable to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's
    Miscellaneous Requests             credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
     Case 19-35318-KRH          Doc 6 Filed 10/12/19 Entered 10/13/19 00:26:54                Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                 Case No. 19-35318-KRH
Keith Bryan Donovan                                                                    Chapter 7
Christina Hensley Donovan
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-7          User: manleyc                Page 1 of 2                   Date Rcvd: Oct 10, 2019
                              Form ID: 309A                Total Noticed: 43


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2019.
db/jdb         +Keith Bryan Donovan,    Christina Hensley Donovan,    5400 Towles Mill Road,
                 Partlow, VA 22534-9505
15058577       +Best Buy Credit Services,    P.O. Box 790441,    St. Louis, Missouri 63179-0441
15058578       +Bryan Wayne Donovan,    5400 Towles Mill Road,    Partlow, Virginia 22534-9505
15058583       +Citibank,   P.O. Box 6042,    Sioux Falls, South Dakota 57117-6042
15058584       +Client Services, Inc.,    3451 Harry S Truman Boulevard,     Saint Charles, Missouri 63301-9816
15058587       +Donovans Transport Incorporated,    5400 Towles Mill Road,     Partlow, Virginia 22534-9505
15058588       +FedLoan Servicing,    Attn: Bankruptcy,    P.O. Box 69184,    Harrisburg, Pennsylvania 17106-9184
15058589       +Financial Pacific Leasing, Inc.,    3455 S. 344th Way, #300,
                 Federal Way, Washington 98001-9546
15058590       +First Savings Credit Card,    P.O. Box 5019,    Sioux Falls, South Dakota 57117-5019
15058592       +Headway Capital, LLC,    175 W. Jackson Boulevard, #1000,     Chicago, Illinois 60604-2863
15058594       +Little Tire Company Inc.,    2415 Princess Anne Street,     Fredericksburg, VA 22401-3331
15058596       +NAPA of Fredericksburg,    10879 Houser Drive,    Fredericksburg, Virginia 22408-2451
15058598       +NSWC Federal Credit Union,    P.O. Box 966,    Dahlgren, Virginia 22448-0966
15058599       +Office of the U.S. Attorney,    919 E Main Street, #1900,     Richmond, Virginia 23219-4622
15058601       +Sears/Shop Your Way,    P.O. Box 6283,   Sioux Falls, South Dakota 57117-6283
15058602       +Specialized Loan Servicing,    8742 Lucent Boulevard, #300,
                 Highlands Ranch, Colorado 80129-2386
15058609       +Tractor Supply Credit Plan,    P.O. Box 790449,    St. Louis, MO 63179-0449
15058610       +U.S. Attorney General,    U.S. Department of Justice,     950 Pennsylvania Avenue NW,
                 Washington, District of Columbia 20530-0009
15058612       +U.S. Department of the Treasury,    Bureau of the Fiscal Service,     P.O. Box 830794,
                 Birmingham, Alabama 35283-0794
15060165       +United States Attorney,    919 E Main St.,    Suite 1900,    Richmond, VA 23219-4625

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: eastlaw@easterlinglaw.com Oct 11 2019 03:22:43       Robert Easterling,
                 2217 Princess Anne St., Ste. 100-2,    Frederickburg, VA 22401
tr             +EDI: QPJBARRETT.COM Oct 11 2019 07:03:00      Peter J. Barrett,    Kutak Rock LLP,
                 901 East Byrd Street, Suite 1000,    Richmond, VA 23219-4071
15058579       +E-mail/Text: cms-bk@cms-collect.com Oct 11 2019 03:25:04       Capital Management Services, LP,
                 698 1/2 South Ogden Street,   Buffalo, New York 14206-2317
15058580       +EDI: CAPITALONE.COM Oct 11 2019 07:03:00      Capital One,    P.O. Box 30285,
                 Salt Lake City, Utah 84130-0285
15058581       +EDI: CAPONEAUTO.COM Oct 11 2019 07:04:00      Capital One Auto Finance,    P.O. Box 660068,
                 Sacramento, California 95866-0068
15058582       +EDI: CAPITALONE.COM Oct 11 2019 07:03:00      Capital One/Walmart,    P.O. Box 30285,
                 Salt Lake City, Utah 84130-0285
15058585       +EDI: RCSFNBMARIN.COM Oct 11 2019 07:03:00      Credit One Bank, N.A.,    P.O. Box 98873,
                 Las Vegas, Nevada 89193-8873
15058585       +E-mail/PDF: creditonebknotifications@resurgent.com Oct 11 2019 03:32:32
                 Credit One Bank, N.A.,   P.O. Box 98873,    Las Vegas, Nevada 89193-8873
15058586       +EDI: DISCOVER.COM Oct 11 2019 07:03:00      Discover Financial Services LLC,     P.O. Box 3025,
                 New Albany, Ohio 43054-3025
15058591       +EDI: PHINAMERI.COM Oct 11 2019 07:03:00      GM Financial,    P.O. Box 183834,
                 Arlington, Texas 76096-3834
15058593       +E-mail/Text: bncnotices@becket-lee.com Oct 11 2019 03:24:47       Kohl’s Credit,    P.O. Box 3043,
                 Milwaukee, Wisconsin 53201-3043
15058595       +EDI: MERRICKBANK.COM Oct 11 2019 07:03:00      Merrick Bank,    P.O. Box 9201,
                 Old Bethpage, New York 11804-9001
15058595       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Oct 11 2019 03:35:31       Merrick Bank,
                 P.O. Box 9201,   Old Bethpage, New York 11804-9001
15058597       +E-mail/Text: emiller@northmillef.com Oct 11 2019 03:25:04       North Mill Equipment Finance LLC,
                 50 Washington Street, 10th Floor,    Norwalk, Connecticut 06854-2751
15058603       +EDI: RMSC.COM Oct 11 2019 07:03:00      SYNCB/Care Credit,    Attn: Bankruptcy Dept.,
                 P.O. Box 965064,   Orlando, Florida 32896-5064
15058604       +EDI: RMSC.COM Oct 11 2019 07:03:00      SYNCB/Lowes,   Attn: Bankruptcy Dept.,     P.O. Box 965060,
                 Orlando, Florida 32896-5060
15058605       +EDI: RMSC.COM Oct 11 2019 07:03:00      SYNCB/Rakuten,   Attn: Bankruptcy Dept.,
                 P.O. Box 965060,   Orlando, Florida 32896-5060
15058606       +EDI: RMSC.COM Oct 11 2019 07:03:00      SYNCB/Walmart,   Attn: Bankruptcy Dept.,
                 P.O. Box 965060,   Orlando, Florida 32896-5060
15058600       +EDI: SEARS.COM Oct 11 2019 07:03:00      Sears Credit Cards,    P.O. Box 6283,
                 Sioux Falls, South Dakota 57117-6283
15058608        EDI: TFSR.COM Oct 11 2019 07:03:00      Toyota Financial Services,    Attn: Bankruptcy Dept.,
                 P.O. Box 8026,   Cedar Rapids, Iowa 52409
15058607       +EDI: WTRRNBANK.COM Oct 11 2019 07:03:00      Target Card Services,    3901 West 53rd Street,
                 Sioux Falls, South Dakota 57106-4221
15058611       +EDI: ECMC.COM Oct 11 2019 07:03:00      U.S. Department of Education,    P.O. Box 16448,
                 Saint Paul, Minnesota 55116-0448
15058613       +E-mail/Text: bankruptcynotices@sba.gov Oct 11 2019 03:24:43
                 U.S. Small Business Administration,    409 3rd Street, SW,    Washington, D.C. 20416-0002
        Case 19-35318-KRH               Doc 6 Filed 10/12/19 Entered 10/13/19 00:26:54                              Desc Imaged
                                             Certificate of Notice Page 5 of 5


District/off: 0422-7                  User: manleyc                      Page 2 of 2                          Date Rcvd: Oct 10, 2019
                                      Form ID: 309A                      Total Noticed: 43


Notice by electronic transmission          was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
15058614       +EDI: WFFC.COM Oct          11 2019 07:03:00          Wells Fargo Bank,         P.O. Box 95225,
                 Albuquerque, New          Mexico 87199-5225
15058615       +EDI: WFFC.COM Oct          11 2019 07:03:00          Wells Fargo Card Services,           P.O. Box 10347,
                 Des Moines, Iowa          50306-0347
                                                                                                                    TOTAL: 25

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Peter J. Barrett   peter.barrett@kutakrock.com,
               charisse.matthews@kutakrock.com;pbarrett@ecf.axosfs.com
              Robert Easterling    on behalf of Joint Debtor Christina Hensley Donovan
               eastlaw@easterlinglaw.com, eastlaw@infionline.net
              Robert Easterling    on behalf of Debtor Keith Bryan Donovan eastlaw@easterlinglaw.com,
               eastlaw@infionline.net
                                                                                            TOTAL: 4
